Howard A. Levine, J.
This is an application by the respondent ex-wife for permission to prosecute as a poor person her appeal from the order of this court entered August 8, 1975, which modified the previous order for the payment of $82.50 a week for her support by reducing the amount of weekly support to $40 a week (82 Misc 2d 814).
Her affidavits indicate that she has no current income other than the aforesaid support payments plus supplemental public assistance from Rensselaer County, and no real or personal property or other assets except for a 1972 automobile having a fair market value of $1,200. Disposing of this single asset for purposes of financing the expenses of this appeal would work a substantial hardship upon her, since she has some physical limitations for walking any substantial distances and public transportation is not readily available to her. It is noteworthy that her automobile ownership was determined not to disqualify her from public assistance on the basis of her necessity to have such transportation.
Respondent will be represented by legal aid on the appeal, and therefore the principal expense will be the cost of the preparation of the transcript of the two-day trial. She has raised issues which have not been squarely resolved by any appellate court.
For all of the foregoing reasons in the interests of justice she should be permitted to prosecute her appeal as a poor person.